DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,573,321 and 10,811,015 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Mr. Matt Lincicum (Reg. No. 61,319) on 04/07/2021. 
The application has been amended as follows: 
With respect to Claim 1, please delete claim 1 and insert
1. (Currently Amended) A playback device comprising: 
a housing; 
a plurality of microphones disposed within the housing; 
a network interface disposed within the housing; 
one or more processors disposed within the housing; and 
tangible, non-transitory computer-readable media having stored therein instructions executable by the one or more processors to cause the playback device to perform a method comprising: 
 	capturing a first audio input via a first set of microphones selected from the plurality of microphones; 
 	analyzing the first audio input using a first wake-word engine on the playback device to detect a first wake word; 

 	analyzing the second audio input using a second wake-word engine on the playback device to detect a second wake word, the second wake-word engine being different from the first wake-word engine; 
 	detecting a wake word via one of the first wake-word engine or the second wake-word engine, wherein the detected wake word comprises one of the first wake word or the second wake word; and 
 	transmitting, via the network interface, at least a voice utterance following the detected wake word to one or more remote servers corresponding to a particular voice assistant service associated with the detected wake word.  

With respect to Claim 8, please delete claim 8 and insert
8. (Currently Amended) A tangible, non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a playback device to perform a method comprising: 
 	capturing a first audio input via a first set of microphones selected from a plurality of microphones disposed within a housing of the playback device; 
 	analyzing the first audio input using a first wake-word engine on the playback device to detect a first wake word; 
capturing a second audio input via a second set of microphones selected from the plurality of microphones, wherein the second set of microphones includes at least one microphone that is not in the first set of microphones; 
 	analyzing the second audio input using a second wake-word engine on the playback device to detect a second wake word, the second wake-word engine being different from the first wake-word engine;  
 detecting a wake word via one of the first wake-word engine or the second wake-word engine, wherein the detected wake word comprises one of the first wake word or the second wake word; and 


With respect to Claim 15, please delete claim 15 and insert
15. (Currently Amended) A method comprising: 
 	capturing a first audio input via a first set of microphones selected from a plurality of microphones disposed within a housing of a playback device; 
 	analyzing the first audio input using a first wake-word engine on the playback device to detect a first wake word; 
 	capturing a second audio input via a second set of microphones selected from the plurality of microphones, wherein the second set of microphones includes at least one microphone that is not in the first set of microphones; 
 	analyzing the second audio input using a second wake-word engine on the playback device to detect a second wake word, the second wake-word engine being different from the first wake-word engine;  a
 	detecting a wake word via one of the first wake-word engine or the second wake-word engine, wherein the detected wake word comprises one of the first wake word or the second wake word; and 
 	transmitting, via a network interface of the playback device, at least a voice utterance following the detected wake word to one or more remote servers corresponding to a particular voice assistant service associated with the detected wake word.  

Reasons for Allowance
4.	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“a plurality of microphones disposed within the housing; 
a network interface disposed within the housing; 
one or more processors disposed within the housing; and 

 	capturing a first audio input via a first set of microphones selected from the plurality of microphones; 
 	analyzing the first audio input using a first wake-word engine on the playback device to detect a first wake word; 
 	capturing a second audio input via a second set of microphones selected from the plurality of microphones, wherein the second set of microphones includes at least one microphone that is not in the first set of microphones; 
 	analyzing the second audio input using a second wake-word engine on the playback device to detect a second wake word, the second wake-word engine being different from the first wake-word engine;” as recited in Claim 1. 
	“capturing a first audio input via a first set of microphones selected from a plurality of microphones disposed within a housing of the playback device; 
 	analyzing the first audio input using a first wake-word engine on the playback device to detect a first wake word; 
capturing a second audio input via a second set of microphones selected from the plurality of microphones, wherein the second set of microphones includes at least one microphone that is not in the first set of microphones; 
 	analyzing the second audio input using a second wake-word engine on the playback device to detect a second wake word, the second wake-word engine being different from the first wake-word engine;” as recited in Claim 8. 
	“capturing a first audio input via a first set of microphones selected from a plurality of microphones disposed within a housing of a playback device; 
 	analyzing the first audio input using a first wake-word engine on the playback device to detect a first wake word; 
 	capturing a second audio input via a second set of microphones selected from the plurality of microphones, wherein the second set of microphones includes at least one microphone that is not in the first set of microphones; 
the second wake-word engine being different from the first wake-word engine;” as recited in Claim 15.
	The closest prior arts found as following: 
a.	Blanksteen (US 2014/0172953 A1) in paragraphs [0020, 0022, 0028, Fig. 2] discloses a computing system has multiple endpoint computing devices in local environments to receive verbal requests from various users and a central or remote system to process the request. Each endpoint device in the form of the voice controlled assistant 120(1)-120(5) is considered as a single playback device. Each single playback device (e.g., 120(1) in Fig. 2) includes a plurality of microphone for capturing an audio input and a local module for detecting a wake word in the audio input. Blanksteen discloses detecting wake words by the local modules 212 and transmitting the audio input to the cloud service. Paragraph [0050] of the Blanksteen discloses a plurality of functions in the voice controlled device. Paragraph [0065] of the Blanksteen discloses the computing system determining where the user is, and selecting the voice controlled assistant. In Blanksteen, each single playback device includes the plurality of microphones for capturing the audio input. Blanksteen does not teach and/or suggest the plurality of microphones disposed with a housing, and selects a first set of microphones from the plurality of microphones disposed within the housing to capture an audio input. Blanksteen fails to teach and/suggest the allowable subject matter noted above. 
b. 	Kusano et al. (US 2017/0245076 A1) teaches grouping, pairing, bonding multiples single playback devices to form grouped, paired, bonded playback device (See paragraphs [0035, 0039, 0046, 0050, [0067] in Kusano.) Each of the grouped, paired, bonded playback devices comprises a plurality of the single playback devices. Each of the grouped, paired, bonded playback devices is considered as a playback device as claimed. However, the grouped, paired, bonded playback device includes multiples of the single playback devices. That implies that the plurality of microphones in the grouped, paired, bonded playback device are not disposed within the housing. Blanksteen fails to teach and/suggest the allowable subject matter noted above. 
c. 	Banta (US 2017/0188437) teaches voice-controlled switch having microphone-selection module (Fig. 1 element 134). The microphone-selection module 134 may determine which microphones and corresponding audio signal to select based on the current position of the switch and/or the current position of an audio source, such as a user speaking with the environment. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2658